Title: From James Madison to James Madison, Sr., 10 November 1794
From: Madison, James
To: Madison, James, Sr.


Hon’d Sir
Philada. Novr. 10. 1794
My last was as far back as the return of Sam from Harewood. I have postponed writing untill the Session should commence for two reasons. One you will readily conjecture: The other that I might inclose the introductory proceedings. From the want of a Quorum of Senators, these have not yet taken place. It was expected that the defect would be supplied to day. Whether it will be or not I cannot yet say. We have no late information from England. The first communication with Jay which has been published in our gazettes, was dry & equivocal on the part of Ld. Grenville. It is thought however that his mission will not be without effect; especially if the French successes continue to alarm the British Govt. Another favorable circumstance is the naval equipment by Denmark & Sweeden. The former has 30 sail of the line in service. You will have seen Monroe’s reception by the Natl. Convention. This is all the acct. recd. with respect to him; no letters public or private having yet come to hand. The Western insurgents appear to have been brought either by reflection or fear to a perfect submission to the laws. By a vessel which sailed yesterday for Fredg. I have sent you a barrl. of Sugar containg 112 lb. The price £5.12. Pa. Curry. It is very high, but the quality very good. It was not to be got cheaper, & as I knew of your disappt. thro’ Mr. Hite, I thought it best to secure a supply limited to that quantity. The same vessel carries another Barrl. with 1½ bushls. of Red Clover seed, which I wish you to make Sawney sow in Feby. on the old mountain field. There will be eno’ for the whole field whether in Wheat or Rye, and he will so distribute it as to make it hold out. It is to be sown on the top of the Wheat or Rye, taking advantage of a snow if there be one particularly just before it melts. But this circumstance is by no means essential, and ought not to retard the sowing beyond the last of that Month. The price of wheat here has been up at 12/. P. C. & flour £3. It is not so high at present but is not much below it; and the purchase is pretty spirited. I expected to have inclosed the letter from Dolley promised in my last but must wait till the next post. She has written it; but an interruption at the moment of sending this to the Office; prevents her letting me have it in time, and the delay of a moment may lose the oppy. altogether. We have both been well since our arrival here. She joins all her affections to mine, for my mother & yourself. Yr. dutiful son
Js. Madison Jr.
